Citation Nr: 1047794	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This decision, in pertinent part, denied service 
connection for type 2 diabetes mellitus and prostate cancer.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence of record does not demonstrate that the Veteran 
served within the land borders of Vietnam or in the inland waters 
of the Republic of Vietnam while on active duty; therefore, 
exposure to an herbicide agent is not presumed.

3.  The evidence of record demonstrates the Veteran's diabetes 
mellitus is not a result of any established event, injury, or 
disease during active service, nor was it shown within one year 
following separation from service.

4.  The evidence of record demonstrates the Veteran's prostate 
cancer is not a result of any established event, injury, or 
disease during active service, nor was it shown within one year 
following separation from service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred in 
service, to include as due to herbicide exposure or other causes.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Prostate cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred in 
service, to include as due to herbicide exposure or other causes.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in February 2009.  The letter informed the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  His service treatment records and VA 
and private treatment records have been obtained and associated 
with the claims file.  Accordingly, the Board finds the available 
medical evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have been 
fulfilled.

Further, the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice to these 
matters was provided in February 2009.  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  

Additionally, evidence of record indicates that the Veteran is 
incarcerated in a state correctional facility.  The duty to 
assist incarcerated veterans requires VA to tailor its assistance 
to meet the peculiar circumstances of confinement; as such 
individuals are entitled to the same care and consideration given 
to their fellow veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 
8 Vet. App. 185, 191 (1995); Hager, J., "VA's Duty to Assist 
Incarcerated Veterans," 1 Vet. L. Rev. 231 (2009).  

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).

A veteran is entitled to a presumption of service connection if 
he is diagnosed with type 2 diabetes mellitus, prostate cancer, 
or other enumerated diseases, associated with exposure to certain 
herbicide agents, if he served in the Republic of Vietnam during 
the prescribed period.  38 C.F.R. §§ 3.307, 3.309 (2010); 
38 U.S.C.A. § 1116 (West 2002 & Supp. 2010).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a) (2010).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.313(a) (2010).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background and Analysis

Vietnam Service

In his February 2009 claim for service connection for diabetes 
mellitus and prostate cancer, the Veteran reported service in 
Vietnam.  He stated that he was stationed in Japan and served two 
periods of temporary duty (TDY) in Vietnam.  However, the 
Veteran's DD-214 reported no service in the Republic of Vietnam.  

In February 2009, the RO requested records from the Personnel 
Information Exchange System (PIES) to verify the Veteran's 
claimed Vietnam service.  The PIES response dated March 2009 
reported there was no evidence within the Veteran's claims file 
to substantiate any service in the Republic of Vietnam.

In a March 2009 notice of disagreement (NOD) with the March 2009 
rating decision on appeal, the Veteran requested that the RO 
reconsider his claim based on an apparent error in the decision.  
He indicated that the RO stated, "You content (sic) that you 
went TDY to Vietnam.  We were not unable (sic) to corroborate 
your claim, nor have you submitted proof of this.  The DD-214 
specifically states no RVN.  A VA inquiry returned on 03/05/09 
(sic) that service in Vietnam COULD BE FOUND."  The Board has 
determined that the RO made a typographical error in the decision 
based on the evidence of record at the time of the decision, 
namely the PIES response which reported that there was no 
evidence to substantiate any service in the Republic of Vietnam, 
as discussed above.  

Based on the claims file in its entirety, the Board does not find 
the evidence convincing to place the Veteran in Vietnam for 
presumptive purposes.

Diabetes Mellitus

Service treatment records are entirely silent for any complaints, 
findings or reference to any endocrine problems, including 
diabetes mellitus.  The Veteran's September 1970 enlistment 
examination and February 1972 separation examination noted normal 
clinical evaluation of the endocrine system.   Urinalyses were 
negative for sugar.

A July 2005 private treatment note indicated the Veteran had 
steroid induced hyperglycemia and he was prescribed medication to 
control his glucose levels.  The examiner discussed diabetes 
mellitus, but did not provide a diabetes diagnosis.

During a July 2008 pre-surgical evaluation for an unrelated 
condition, the Veteran reported a history of diabetes and related 
that he had no steroid use for over a year.

In July 2008 and January 2009 VA ophthalmology notes, the Veteran 
noted a family history of diabetes.

In an October 2008 VA anesthesia pre-operative report, the 
Veteran indicated that he had been diagnosed with diabetes in 
2005, but he had not taken medication for the disease for over 
six months.

The Board has considered all the evidence of record and has 
determined that the Veteran's claim for service connection for 
diabetes mellitus is not warranted either presumptively or on a 
direct service connection basis.

The Board notes that the Veteran based his claim of diabetes 
mellitus as secondary to herbicide exposure.  The law grants 
presumptive service connection to certain diseases associated 
with exposure to certain herbicide agents, including Agent 
Orange.  One of the diseases specifically denoted in the 
regulation is type 2 diabetes mellitus.  See 38 C.F.R. §§ 
3.309(e).  However, as discussed above, the evidence of record 
does not support a finding that the Veteran had service in the 
Republic of Vietnam.  Thus, his claim does not warrant service 
connection based on herbicide exposure on a presumptive basis.

However, the regulations governing presumptive service connection 
for herbicide exposure do not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1039.  Accordingly, the Board 
will proceed to evaluate the Veteran's claim under the provisions 
governing direct service connection, although the Board notes 
that the Veteran has not specifically alleged direct service 
connection.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

As noted above, the medical evidence of record contains no 
discussion of diabetes mellitus until 2005, more than 30 years 
after separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service connection).  
The record also does not include any competent medical opinion 
establishing a nexus or medical relationship between any current 
diabetes mellitus diagnosed post-service and any other event, 
injury, or disease during active service, and neither the Veteran 
nor his representative has presented, identified, or alluded to 
the existence of, any such opinion.  Therefore, the Veteran's 
claim for service connection for diabetes mellitus must be denied 
on a direct basis, in addition to on a presumptive basis.

Prostate Cancer

Service treatment records are entirely silent for any complaints, 
findings or reference to any prostate problems.  In the September 
1970 and February 1972 reports of medical history during his 
enlistment and separation examinations, the Veteran reported no 
tumors, growths, cysts, or cancer.  

A May 2008 VA urology note reported that a core needle biopsy of 
the right side showed prostatic adenocarcinoma with a Gleason's 
score of 8 out of 10 in three out of four cores.  

VA treatment records from May 2008 through January 2009 indicate 
that the Veteran was scheduled for prostate cancer surgery 
multiple times; however the surgeries were cancelled due to 
noncompliance with pre-operative instructions.

The Board has considered all the evidence of record and has 
determined that the Veteran's claim for service connection for 
prostate cancer is not warranted either presumptively or on a 
direct service connection basis.

The Board notes that the Veteran based his claim of prostate 
cancer as secondary to herbicide exposure.  However, as discussed 
above, the evidence of record does not support a finding that the 
Veteran had service in the Republic of Vietnam.  Thus, his claim 
does not warrant service connection based on herbicide exposure 
on a presumptive basis.  See 38 C.F.R. §§ 3.309(e).  

Again, the regulations governing presumptive service connection 
for herbicide exposure do not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1039.  Accordingly, the Board 
will proceed to evaluate the Veteran's claim under the provisions 
governing direct service connection, although the Board notes 
that the Veteran has not specifically alleged direct service 
connection.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

As noted above, the medical evidence of record contains no 
diagnosis of prostate cancer until 2008, more than 35 years after 
separation from service.  See Maxson at 1333 (the passage of many 
years between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  The record also does not include any competent 
medical opinion establishing a nexus or medical relationship 
between the prostate cancers diagnosed post-service and any other 
event, injury, or disease during active service, and neither the 
Veteran nor his representative has presented, identified, or 
alluded to the existence of, any such opinion.  Therefore, the 
Veteran's claim for service connection for prostate cancer must 
also be denied on a direct basis, in addition to on a presumptive 
basis.


Both Disabilities

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case as there is nothing of record to suggest that 
either type 2 diabetes mellitus or prostate had its onset in or 
is otherwise related to his period of military service.

For all the foregoing reasons, the claims for service connection 
for diabetes mellitus and prostate cancer must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

(Continued)









ORDER

Entitlement to service connection for type 2 diabetes mellitus, 
to include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


